DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 11/27/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Application No. 20060058254 corresponds to Dina et al. and not Hiramatsu as listed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,100,894. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application No. 17/105,783 broadens the claim by eliminating some claimed functions/elements from the independent form when compared to claim 1 of U.S. Patent No. 9,100,894.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,100,894 in view of Rcunamaki et al. (US Pub. No. 2004/0038645).
Claim 1 of U.S. Patent No. 9,100,894 does not disclose the claimed features as recited in claim 2 of Application No. 17/105,783.
	Regarding claim 2, Rcunamaki discloses a wherein some of the nodes have a link layer level less than the link layer level of others of said nodes, said nodes being configured upon successfully receiving an information packet, to generate as an acknowledgment to a transmitting node, a system control and modifying message (SCMM) (see Fig. 2, para. 0028, 0046, After tuning to channel X, the Initiator device 110 receives the DATA_PDU message (580) and transmits an ACKNOWLEDGEMENT message (generic data message with Acknowledgement information) to Service Advertiser device 120 indicating that the data transfer has been completed…). 
It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the invention of claim 1 of U.S. Patent No. 9,100,894, and have the features, as taught by Rcunamaki, in order to avoid collisions and conserve power, as discussed by Rcunamaki (para. 0007).

Application No. 17/105,783
Claims from U.S. Patent No. 9,100,894
1. A method of preventing network congestion upon restart of a wireless link layered network comprising a plurality of transceivers at respective nodes of a plurality of link layer levels, said plurality of transceivers being configured to route communications from any node to a then central node of the network and wherein said communications are in a form of information packets transmitted from one node to another, said method comprising 






stratifying reestablishment of communication among said nodes whereby restart is effected layer by layer, and within each link layer level, restart time is randomized. 


















4. The method as set forth in claim 2, wherein in response to changes at any node, the wireless link layered network is dynamically and without the intervention of an operator kept operational, by promulgating into the 



    2. A method of preventing network oscillation in a wireless link layered network comprising a plurality of transceivers at respective nodes which route communications from any node to a then central node of the network and wherein said communications are in a form of information packets transmitted from one node to another, said method comprising the steps of: (a) from each node from which a message is to be sent to other nodes of said network, setting a flag associated with the sending node in a message information packet; (b) sending the message information packets with the flags set to other nodes of the network; (c) rejecting for retransmission at each node any received message containing the flag set by that node; and (d) promulgating into the network, in response to changes at any node of the network, information as to such changes via . 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rcunamaki et al. (US Pub. No. 2004/0038645).
Regarding claim 1, Rcunamaki discloses a method of preventing network congestion upon restart of a wireless link layered network comprising a plurality of transceivers at respective nodes of a plurality of link layer levels, said plurality of transceivers being configured to route communications from any node to a then central node of the network and wherein said communications are in a form of information packets transmitted from one node to another (see Fig. 1, para. 0024, 0027 – 0028, providing low power consumption with optimized collision avoidance for a short range wireless communication system enabling communication between Service Advertiser devices and Initiator devices), said method comprising stratifying reestablishment of communication among said nodes whereby restart is effected layer by layer, and within each link layer level, restart time is randomized (see Fig. 1, para. 0006, 0074, Reestablishing the communication link comprises selecting a random number from an initial range of values, wherein the random number corresponds to a number of wait time periods a receiving device will wait before attempting to reestablish a connection. After a value is selected, the method includes waiting for a length of time equal to the number of wait time periods). 
	Regarding claim 2, Rcunamaki discloses a wherein some of the nodes have a link layer level less than the link layer level of others of said nodes, said nodes being configured upon successfully receiving an information packet, to generate as an acknowledgment to a transmitting node, a system control and modifying message (SCMM) (see Fig. 2, para. 0028, 0046, After tuning to channel X, the Initiator device 110 receives the DATA_PDU message (580) and transmits an ACKNOWLEDGEMENT message (generic data message with Acknowledgement information) to Service Advertiser device 120 indicating that the data transfer has been completed…). 

Allowable Subject Matter
Claims 3 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Natarajan et al. (US Pub. No. 6,304,546), in the same field of endeavor as the present invention, disclose a frame relay network, periodically exchange data link-layer "keep-alive" messages which indicate information regarding configuration and status of the virtual circuit, as well as information regarding congestion at sending nodes (col. 2 lines 1 - 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473